LaNdis, Judge:
This appeal for reappraisement has been submitted for decision on the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for 'the United States that the merchandise covered by the above enumerated appeal consists of hot rolled wire rods exported from Japan on or about September 13, 1963, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (Public Law 927, 84th Congress, 2nd Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all con*757tainers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $84.50 per metric ton, net packed.
IT IS FURTHER STIPULATED AND AGREED that the instant appeal is submitted for decision upon this stipulation.
Accepting this stipulation as a statement of facts, I find and hold that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), is the proper basis for determining value of the steel wire rods covered by the entry in this appeal for reappraisement and that such value is $84.50 per metric ton, net packed.
Judgment will be entered accordingly.